      Case 19-65022-jwc         Doc 17     Filed 11/21/19 Entered 11/21/19 15:32:48                Desc Order
                                          Vacating Order Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION


In     Chadrus Lequardra Brown                           )
Re:    777 Underwood Drive                               ) Case No.: 19−65022−jwc
       P.O. Box 668                                      ) Chapter: 7
       Trion, GA 30753                                   )
                                                         )
       66−6044649                                        )


       Debtor(s)



                                           ORDER VACATING ORDER


     On November 21, 2019, the Clerk issued an order entitled Order Dismissing Ch. 7 Case − Failure to Appear at
Meeting of Creditors in error. Accordingly, it is hereby

    ORDERED that the Order Dismissing Ch. 7 Case − Failure to Appear at Meeting of Creditors entered
November 21, 2019 is hereby VACATED in its entirety.

      The Clerk is directed to serve a copy of this Order upon Debtor, Debtor's Counsel, if any, the Trustee, and any
parties in interest.

SO ORDERED, ON November 21, 2019.




                                                           UNITED STATES BANKRUPTCY JUDGE



Dated: November 21, 2019
Form orvacor −11/2016
